[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              February 11, 2008
                              No. 07-13833                   THOMAS K. KAHN
                          Non-Argument Calendar                  CLERK
                        ________________________

                     D. C. Docket No. 06-22055-CV-JLK

CRISTOVAO FLORES, on his own behalf
and other similarly situated, DANIEL HARDY,

                                                Plaintiffs-Appellants,

                                   versus

PARK WEST PARKING CBD, LLC, a Florida
corporation, GREGORY MIRMELLI, individually,
ANDREW MIRMELLI, PARK WEST PARKING, LLC,

                                                Defendants-Appellees,

JUSTIN MIRMELLI, individually,

                                                Defendant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (February 11, 2008)

Before BIRCH, DUBINA, and HILL, Circuit Judges.
PER CURIAM:

      Cristovao Flores brought this action against Park West Parking CBD, LLC,

Gregory Mirmelli and Justin Mirmelli, alleging a claim for overtime compensation

and other relief under the Fair Labor Standards Act, as amended, 29 U.S.C. §

216(b). The district court held that the record was devoid of any evidence to

support Flores’ claims, finding that the evidence clearly showed that Flores was

paid all overtime compensation to which he was or may have been entitled. In

support of its ruling, the district court found the following facts, based upon the

pleadings, discovery of record – including Flores’ own deposition – and

documentary evidence submitted by defendants:

      1)     Flores began working for defendant on or about March 2005.
      2)     Flores did not work in excess of forty hours during any week in 2005
             because he only worked certain events and on weekends.
      3)     In 2006, during the weeks of June 3 rd, June 17 th, and June 24 th, Flores
             worked in excess of forty hours.
      4)     As of July 1, 2006, Flores was entitled to overtime compensation in
             the amount of approximately $120.00 for the three weeks in June
             2006 that he worked in excess of forty hours.
      5)     On or about July 1, 2006, Flores was paid all overtime compensation
             due and owing for the three weeks in June 2006. Defendant paid
             Flores by check, which was endorsed and cashed by Flores.

      Our review of the record reveals that none of these findings is clearly

erroneous, and the judgment as to Flores’ overtime claim is due to be affirmed.

      As to Daniel Hardy’s claim, the district court denied his Motion to Amend



                                           2
Final Judgment and Reopen Case because, although he attempted to opt into this

action by filing a Notice of Consent to Join prior to the entry of judgment against

Flores, the district court never accepted him as an opt-in plaintiff, and Hardy had

never filed a separate complaint alleging any claims. None of his alleged claims

was ever mentioned in any documents filed by Flores, even in Flores’ Third

Amended Complaint that was filed after Hardy filed his Notice of Consent to join.

Any claim Hardy may have had, therefore, was never properly before the court and

the district court properly denied his motion to reopen the case.

      Accordingly, the judgment of the district court is hereby

      AFFIRMED.




                                          3